—Judgment, Supreme Court, New York County (Emily Goodman, J.), entered April 9, 1998, which, in this action to recover unpaid attorneys’ fees, upon the prior grant of plaintiff’s motion for summary judgment and its motion to confirm the Special Referee’s report and recommendation to award plaintiff fees in the principal amount of $158,914.75, awarded plaintiff law firm the total sum of $208,619.83 and dismissed defendant’s counterclaims for legal malpractice, unanimously affirmed, with costs.
The court’s grant of plaintiff’s motion for summary judgment in an order marked “Final Disposition” and subsequent refer*285ence of the matter to a Special Referee for a fee hearing “necessarily decided that there was no legal malpractice” (Summit Solomon & Feldesman v Matalon, 216 AD2d 91, 92, lv denied 86 NY2d 711). In any event, given defendant’s undisturbed conviction in the criminal matter in which he was represented by plaintiff, it is plain that he had no cause of action for legal malpractice against plaintiff (see, Carmel v Lunney, 70 NY2d 169). Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.